IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00162-CV

ROBERT LARRY STEPHENS AS PERSONAL
REPRESENTATIVE AND HEIR OF THE
ESTATE OF MARY VIRGINIA STEPHENS,
JAMES STEPHENS, AND KENNETH STEPHENS,
                                   Appellants
 v.

BYRUM RANCH LLC,
                                                          Appellee



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 71396


                         MEMORANDUM OPINION


      The Clerk of this Court notified the parties in an April 8, 2011 letter that the

appellants’ brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been received.

      Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b).



                                           REX D. DAVIS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 18, 2011
[CV06]




Stephens v. Byrum Ranch LLC                               Page 2